Citation Nr: 0518373	
Decision Date: 07/06/05    Archive Date: 07/14/05

DOCKET NO.  96-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from September 1950 to January 1953.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for a stomach disorder.

During the course of the appeal, the Board remanded the case 
for application of the correct standard of new and material 
evidence. Following development and adjudication, the case 
was returned to the Board.


FINDINGS OF FACT

1.	In a decision dated in February 1988, the Board denied 
entitlement to service connection for a stomach disorder.

2.	Evidence submitted subsequent to the Board's decision does 
not bear directly and substantially upon the specific matter 
under consideration; the evidence is cumulative or redundant, 
and in connection with evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
stomach disorder.


CONCLUSIONS OF LAW

1.	The Board's February 1988 decision was final as to the 
claim for a stomach disability. 38 U.S.C.A. § 4004 (now 
codified as 38 U.S.C.A. § 7104 (West 2002)); 38 C.F.R. 19.104 
(now codified as 38 C.F.R. 20.1100 (2004)).

2.	New and material evidence sufficient to reopen the 
veteran's claim of service connection for stomach disability, 
has not been submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In letters dated May 2001 and February 
2002, the RO informed the veteran what information and 
evidence he would have to submit in order to reopen and prove 
his claim of service connection for a stomach disability. 
Incorporated into the November 1999 Supplemental Statement of 
the Case was the pre-2001 definition of new and material 
evidence, and incorporated into the February 2002 
Supplemental Statement of the Case was the new amended 
definition. The veteran was given notice and the opportunity 
to submit the requested evidence. In March 2005, the veteran 
informed VA that he had no further evidence to furnish and 
requested appellate review of his claim.
 
Second, the RO must inform the claimant of the information 
and evidence that VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its May 2001 and 
February 2002 letters, the RO informed the veteran that it 
would help him obtain evidence such as medical records, 
treatment records, employment records, records from other 
federal agencies, and any other records or evidence it 
receives notice of.
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the May 2001 
and February 2002 letters, the RO instructed the veteran to 
submit any medical or lay evidence such as treatment 
information, statements or diagnoses from physicians, or 
letters written during service. The RO also instructed the 
veteran to provide information about any person or agency who 
may have additional evidence, and to complete a VA Form 21-
4142, showing the dates and places where he had treatment for 
his condition.
 
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the May 2001 and February 
2002 letters, the RO instructed the veteran to send in the 
requested information and evidence promptly, within a 
designated period of time. 

Throughout the adjudication process and in the May 2001 and 
February 2002 letters, the RO has asked the veteran to 
provide VA with information about evidence that might be 
available, and was told VA would assist him in obtaining any 
additional evidence. When the appellant has provided 
information about where he was treated for his claimed 
condition, VA has obtained the records. 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b)(1) (2003); See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete claim application, the RO 
must provide the veteran with the aforementioned notices. 
However in this instance, the duty to notify and assist 
requirements of VCAA had not been enacted at the time of the 
initial unfavorable decision in January 1995. Furthermore, 
even though the appellant was not provided the aforementioned 
notice prior to the initial unfavorable decision, it is 
determined that he is not prejudiced by the timing of the 
notice. VA has consistently asked the veteran for information 
about where and by whom he was treated for his condition 
throughout the period that his claim entered appellate 
status. Furthermore, the veteran has not contended that he 
was prejudiced by the timing of the notices contained in the 
VCAA and duty to assist letters.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim, as 
the veteran has been given notice and a sufficient 
opportunity to respond. Therefore, the Board will proceed to 
consider the merits of the appeal.


Background 

In February 1988, the Board considered and denied the 
veteran's claim of entitlement to service connection for a 
stomach disorder, as the Board found no evidence of a stomach 
disorder incurred in or aggravated by service, or within a 
year thereafter. The veteran received notice of this 
decision, and did not file a timely appeal. Therefore, it 
became a final decision. Since that decision, additional 
evidence has been added to the claims folder. In January 
1995, the RO reviewed the new evidence but held the evidence 
submitted did not constitute new and material evidence 
sufficient to reopen the claim. The veteran subsequently 
filed an appeal.
 
The evidence considered at the time of the February 1988 
Board decision included service medical records, VA and 
private treatment records, as well as VA examination reports. 
The veteran's service medical records included a June 1951 
upper gastrointestinal examination, which found no 
abnormality of the esophagus, stomach, or duodenum. Clinical 
notes from February 1952 indicated the veteran's primary 
medical complaints, including those of stomach pains, were 
psychogenic in nature, and without organic cause.

Also considered at the time were VA medical center treatment 
records from the early to mid 1980's. The veteran made 
numerous complaints of gastrointestinal disabilities, 
including, nausea, dizziness, and vomiting. In 1986, a small 
reversible hiatal hernia was found after an upper 
gastrointestinal series, but the veteran was otherwise 
unremarkable. His stomach was described as normal and Mylanta 
was recommended.

The evidence added to the records since the February 1988 
decision includes VA treatment records for various conditions 
dating from 1986 to 2003. The records from 1986 to 2001 
indicate occasional complaints of stomach, epigastric, and 
gas pain, and generally show the veteran' reported history of 
problems since service. 

The veteran was also seen by the VA in April 1989 for 
tenderness of his hemorrhoids. At the time, he reported a 
history of gastrointestinal ulcers since the military.

The veteran received a medical examination of his stomach by 
the VA in December 1994. The veteran complained of infrequent 
gastric discomfort since incurring a peptic ulcer in the 
early 1950's. Surgery was not performed on this ulcer, and no 
complications or hospitalization was reported. He has taken 
medication for this condition, usually antacids, on an 
intermittent basis. Upon physical examination, the veteran's 
abdomen was soft, without organomegaly or tenderness to 
palpation. Bowel sounds were normal, and no hernias were 
noted.

An upper gastrointestinal series was performed by the VA in 
January 1995. No evidence of gastroesophageal reflux was 
found, and no gross gastric masses were identified. No gross 
ulcerative diseases were identified, as well.

In January 1995, the RO denied the veteran's request to 
reopen his claim for service connection for a stomach 
disorder. The submitted evidence was determined not to be 
material in that it failed to establish a disability incurred 
in or aggravated by service, or within a year thereafter.

The veteran was seen in March 1995 at the VA medical center 
for stomach pain. He denied nausea, vomiting, and diarrhea. 
Mylanta provided some relief. The veteran was diagnosed with 
dyspepsia.

The veteran was treated again by the VA in August 1995 for 
treatment of a hernia. A reducible inguinal hernia was 
diagnosed, to be followed up for possible surgery. Surgical 
repair of the veteran's hernia was performed in October 1995, 
and was without incident.

In his May 1995 Notice of Disagreement, the veteran argues 
his stomach condition is already service connected, as 
evidenced by a 1953 rating decision which notes service 
connection for "fibrous dysplasia in right ileum".

The veteran also submitted a clinical record from February 
1986, at which time the veteran was treated for epigastric 
pain and a small hiatal hernia was noted. The record is a 
copy of another already considered by the RO.

The RO obtained veteran's current VA medical center 
outpatient treatment records. These noted numerous complaints 
of gastric or abdominal pain. A history of hypochondriasis 
was noted, and pain medications were given for relief. No 
connection to service was provided. A September 1999 
treatment note indicated an impression of probable 
gastroesophageal reflux disease and later records show a 
diagnosed gastroesophageal reflux condition. However, there 
was no opinion that the condition was related to service.

Other additions to the record include duplicative copies of 
previously submitted evidence and statements submitted by the 
veteran reporting his contention that his current stomach 
condition is related to service. Other submitted VA treatment 
records for 2001 to 2003 did not address his claimed 
condition.


	Law and Analysis

Generally, a claim which has been denied by the RO or Board 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. §§ 7104, 7105 (West 2002). The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim. 

When an appellant seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the appellant has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156. What the RO may 
have determined in this regard is irrelevant. Barnett v. 
Brown, 83 F.3d 1380, 1383 (1996).

Although the RO determined in January 1995 that new and 
material evidence had not been submitted to reopen the claim, 
the Board must still determine whether new and material 
evidence has been submitted because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo. See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial). In other 
words, the Board is required to first consider whether new 
and material evidence had been presented before the merits of 
claim can be considered.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001). 

There was no requirement for this claim, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The definition of new and material evidence has since been 
amended and is codified at 38 C.F.R. § 3.156(a) (2004). 
However the amended definition is not liberalizing, and 
applies only to an application to reopen a finally-decided 
claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to this 
veteran's claim, which was received prior to August 2001.

The United States Court of Appeals for Veterans Claims has 
held that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996). In addition, for the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence added to the record, since the Board's February 1988 
decision consist of VA examinations of December 1994 and 
January 1995; periodic VA treatment records from 1988 to 
2003; and statements submitted by the veteran reporting his 
own stated history of an in-service origin for his claimed 
gastrointestinal disability.

Some of the articles of evidence submitted by the veteran are 
duplicative and therefore not considered new. Many of these 
medical records were already considered at the time of the 
February 1988 Board decision. A July 1985 private upper 
gastrointestinal series examination by Dr. N.S. was 
previously considered and therefore not new, as well as 
copies of prior rating decisions. 

Evidence added to the record after the Board's February 1988 
decision may be construed as new if they have not previously 
been submitted to VA decision makers. These records include 
the December 1994 and January 1995 VA examinations, and post 
1988 VA treatment records. However these particular items of 
evidence are not material as they do not bear directly and 
substantially upon the specific matter under consideration, 
which in this case, is the etiological origin of the 
veteran's current disability. The new evidence provided would 
thus be cumulative and redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened. Therefore, the new evidence by itself, or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. See 38 C.F.R. § 3.156(a) 
(2001).

The December 1994 VA examination report indicated a history 
of a peptic ulcer but the examination did not indicate that 
the condition was related to service. The veteran reported 
that he had never been hospitalized for this problem, but has 
taken antacids on and off. The October 1995 VA examination 
indicated a small hernia. The remainder of the physical 
examination was noted to be unremarkable. Assertions by the 
veteran that his condition is related to service does not 
become competent medical evidence merely because of its 
transcription onto a  medical document. See LeShore v. Brown, 
8 Vet.App 406 (1995).

The veteran has also submitted numerous statements reporting 
his history of gastrointestinal problems relating to service. 
However, the veteran is not competent to render such a 
medical opinion. The veteran is competent to describe 
symptoms he had during service, but as a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause. 38 C.F.R. § 3.159(a) (2004); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

When the issue was last considered on the merits and became 
final, the veteran's claim was denied for a failure to show 
evidence of a stomach disorder incurred or aggravated during 
service or manifested to a compensable degree one year 
thereafter. As the newly submitted evidence does not indicate 
a competent diagnosis or definite date of onset of the 
veteran's stomach disability, the new evidence is essentially 
cumulative and redundant of the evidence of record at the 
time of the last Board decision. Accordingly, the evidence is 
not new and material, and thus insufficient, to reopen the 
veteran's claim of entitlement to service connection for a 
stomach disability.


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for a stomach disability is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


